Exhibit 10.41

COGNOS INCORPORATED

2002-2015 RESTRICTED SHARE UNIT PLAN

(Adopted by the Cognos Board of Directors on September 25, 2002. Amendment 1
approved by Cognos Board of Directors on April 7, 2005 and Shareholders on
June 23, 2005. Amendment 2 approved by Cognos Board of Directors on
September 27, 2007 without Shareholder)

1. PURPOSE

The purpose of this 2002-2015 Restricted Share Unit Plan (the “Plan”) of Cognos
Incorporated (the “Corporation”) and any present or future wholly owned
subsidiary of the Corporation wherever located (each a “Subsidiary”) is to
provide grants (each an “Award”) of Restricted Share Units (as defined below) to
officers, directors and employees of the Corporation and its Subsidiaries. Any
person to whom an Award has been granted under this plan is called a
“Participant”. A “Restricted Share Unit” means a right to receive, on the basis
set out in the Plan, one (1) common share in the capital stock of the
Corporation (a “Common Share”).

For greater certainty, the Plan together with any trust established pursuant
hereto shall be constituted as an “employee benefit plan” for the purposes of
the Income Tax Act (Canada) (the “Tax Act”). No provision of the Plan shall be
applied, interpreted or administered in a manner contrary to the requirements of
the Tax Act for qualification of the Plan as such. For greater certainty, the
grant of an Award represents a contingent entitlement of the Participant to whom
it has been granted and the exchange of a Restricted Share Unit which is the
subject of an Award for a Common Share shall be the payment of such share out of
or under an employee benefit plan.

2. ADMINISTRATION OF THE PLAN

A. The Plan shall be administered by the Human Resources & Compensation
Committee (the “Committee”) of the Board of Directors of the Corporation (the
“Board”).

B. Subject to the terms of the Plan, the Committee shall have the authority to
(a) determine the Participants of the Corporation and any Subsidiary (from among
the class of individuals eligible under paragraph 1) to whom Awards may be
granted; (b) determine the time or times at which Awards may be granted;
(c) determine the limitations, restrictions, and conditions of any grant of
Awards; (d) determine the time or times when each Restricted Share Unit which is
the subject of an Award shall become exchangeable or exercisable for a Common
Share and the duration of the exchange or exercise period; (e) interpret the
Plan and prescribe and rescind rules and regulations relating to it; and
(f) select one or more trustees (each a “Trustee” and collectively the
“Trustees”) and establish one or more agreements between the Corporation and
each Trustee (each a “Trust Agreement”) to provide for the purchase of Common
Shares on the open market for exchange or exercise under the Plan and the
administration of the policies and procedures governing such purchases. The
interpretation and construction by the Committee of any provisions of the Plan
or of any Awards granted under it is final unless otherwise determined by the
Board. The Committee may from time to time adopt such rules and regulations for
carrying out the Plan as it may consider appropriate. No member of the Board or
the Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Award granted under it.

C. The date of grant of an Award under the Plan will be the date specified by
the Committee at the time it grants the Award. If no date is specified, the date
will be the date of the grant.

 

80



--------------------------------------------------------------------------------

D. Awards may be granted to members of the Board, including members of the
Committee. All grants of Awards to members of the Board shall be made in
accordance with the provisions of this Plan applicable to other eligible
persons. Members of the Board who either (a) are eligible to receive grants of
Awards pursuant to the Plan or (b) have been granted Awards may vote on any
matters affecting the administration of the Plan or the grant of any Awards
pursuant to the Plan, except that no such member shall act upon the granting to
himself of Awards, but any such member may be counted in determining the
existence of a quorum at any meeting of the Board during which such action is
taken with respect to the granting of Awards to such member.

3. AWARDS

Subject to the requirements in this Plan, the Committee shall determine the
number of Restricted Share Units which are granted pursuant to an Award and the
terms and conditions of each Award. After the expiration and/or satisfaction of
the applicable restrictions and conditions set forth in an Award Agreement (as
defined below), a Participant may elect to exchange each Restricted Share Unit
for one (1) Common Share. The delivery to the Participant of such Common Share
shall be subject to (i) such trading restrictions as may be imposed by the
Corporation from time to time and (ii) the delivery of such evidence as the
Corporation’s registrar and transfer agent may reasonably require confirming the
eligibility of such Participant to own Common Shares under the ownership
constraints applicable to shareholders of the Corporation.

4. STOCK

All stock delivered to the Participants under the Plan shall be authorized,
issued and outstanding Common Shares, which shall be purchased by the Trustees.
The aggregate number of Common Shares which may be purchased by the Trustees is
3,000,000, subject to adjustment as provided in paragraph 8 below. The
Corporation shall provide the Trustees with the funds necessary to purchase the
Common Shares. The obligations of (i) the Trustees regarding the purchase and
delivery of Common Shares and (ii) the Corporation regarding the delivery to the
Trustees of such funds, shall in each case be more fully set forth in one or
more Trust Agreements. All dividends paid on Common Shares which are held by the
Trustees shall be retained by the Trustees and shall be distributed to the
Participant at the time the Common Shares on which the dividends were declared
are distributed to the Participant.

5. TERM & EFFECTIVE DATE

This Plan was adopted by the Board on September 25, 2002 and its term extended
by the Board on April 7, 2005, subject to shareholder approval, which was
received on June 23, 2005 at the Corporation’s 2005 Annual and Special Meeting.
Accordingly, the Plan shall expire on September 30, 2015 (except as to Awards
outstanding on that date).

6. DURATION OF AWARD

Subject to the terms of the Plan, each Award shall expire on the date specified
by the Committee.

7. TERMS AND CONDITIONS OF AWARDS

A. The term of each Award shall be set out in an Award agreement (each, an
“Award Agreement”) which may contain such restrictions, conditions and other
provisions as the Committee deems advisable. The Committee may provide for the
acceleration of any restrictions, either in the initial Award agreement or
otherwise in writing, upon the satisfaction of Performance Targets to be
achieved after the date of grant. “Performance Target” means those targets that
may be established by the Committee from time to time that relate to corporate,
group, unit or individual performance and are established in terms, measures or
standards determined by the Committee. Whether any particular Performance Target
has been achieved by a Participant in any given period shall be determined in
good faith by the Committee in its sole discretion.

 

81



--------------------------------------------------------------------------------

B. The Committee may from time to time confer authority and responsibility on
one or more of its members or one or more officers of the Corporation to execute
and deliver Award agreements. The proper officers of the Corporation are
authorized and directed to take any and all action necessary or advisable from
time to time to carry out the terms of such Award agreements.

8. ADJUSTMENTS

Upon the happening of any of the following described events, a Participant’s
rights with respect to Restricted Share Units granted hereunder shall be
adjusted as follows:

A. If there is any subdivision or subdivisions of the Common Shares into a
greater number of shares at any time, or in the case of the issue of shares of
the Corporation to the holders of its outstanding Common Shares by way of stock
dividend or stock dividends (other than an issue of shares to shareholders
pursuant to their exercise of a right to receive dividends in the form of shares
of the Corporation in lieu of cash dividends declared payable in the ordinary
course by the Corporation on its Common Shares), the number of Common Shares
deliverable upon the exchange or exercise of a Restricted Share Unit shall be
increased proportionately.

B. If there is any consolidation or consolidations of the Common Shares into a
lesser number of shares at any time, the number of Common Shares deliverable
upon the exchange or exercise of a Restricted Share Unit shall be decreased
proportionately.

C. If there is any reclassification of the Common Shares at any time, a
Participant shall accept, at the time of acquisition of shares pursuant to the
exchange of a Restricted Share Unit, in lieu of the number of Common Shares in
respect of which the Restricted Share Unit is being exchanged, the number of
shares of the Corporation of the appropriate class or classes as the Participant
would have been entitled as a result of such reclassification or
reclassifications had the Restricted Share Unit been exchanged before such
reclassification or reclassifications.

D. If the Corporation is to be amalgamated or consolidated with or acquired by
another entity in a merger, sale of all or substantially all of the
Corporation’s assets or otherwise, in a single transaction or a series of
transactions, in each case as determined by the Board (an “Acquisition”), the
Committee or the board of directors of any entity assuming the obligations of
the Corporation under the Plan (the “Successor Board”), shall, as to outstanding
Awards:

(i) make appropriate provision for the continuation of such Awards by the
Corporation, the assumption of such Awards by the surviving or acquiring entity
(or parent corporation of either) or the substitution on an equitable basis for
the shares then subject to such Awards (a) with shares of stock of the surviving
or acquiring corporation (or parent corporation of either), or (b) with such
other securities or other consideration as the Board deems appropriate, the fair
market value of which (as determined by the Board in its sole discretion) shall
not materially differ from the fair market value of the Common Shares subject to
such Awards immediately prior to the Acquisition;

(ii) immediately prior and subject to consummation of the Acquisition,
accelerate in full the expiration of any restrictions on outstanding Awards,
which Awards shall thereupon become immediately exchangeable or exercisable;

 

82



--------------------------------------------------------------------------------

(iii) terminate all such Awards in exchange for a cash payment equal to the fair
market value of the shares underlying such Restricted Share Units (whether then
exchangeable or exercisable or not) taking into account any exercise price;

provided, however, that in the event option (i) is chosen, Awards shall become
immediately exchangeable or exercisable for any Participant whose employment is
terminated without Cause, or who terminates his employment for Good Reason (as
such terms are defined below), within 3 months prior to an Acquisition for
reasons relating primarily to the Acquisition or within 12 months following an
Acquisition. “Cause” means: (a) anything that would constitute cause or just
cause under the laws applicable to the director, officer or employment
relationship between the Participant and the Corporation; (b) the willful and
continued failure by the Participant to perform his or her duties as an
employee, officer or director of the Corporation or any of its subsidiaries; or
(c) theft, fraud, dishonesty or wilful misconduct by the Participant involving
the property, business or affairs of the Corporation or any of its subsidiaries
or the carrying out of the Participant’s duties.

“Good Reason” means: (a) without the Participant’s express written consent, the
assignment to the Participant of any duties materially inconsistent with the
Participant’s position, duties and responsibilities with the Corporation, except
in connection with the termination of the Participant’s employment for Cause or
as a result of the Participant’s death, disability or retirement; (b) any
material reduction in the Participant’s annual base salary, benefits or
perquisites, not similarly applied to all similarly situated employees of the
Corporation; (c) any material reduction in the Participant’s right to earn
incentive compensation, not similarly applied to all similarly situated
employees of the Corporation, excluding a reduction caused by the failure of the
Participant or the Corporation to meet incentive compensation targets or goals;
(d) the failure to continue the Participant’s participation in any share option,
share purchase, profit-sharing, bonus or other incentive compensation plan not
similarly applied to all similarly situated employees of the Corporation, unless
a plan providing a substantially similar opportunity is substituted; (e) the
location of the facilities where the Participant is based being relocated
(X) more than 31 miles from its location and (Y) more than 31 miles further from
the Participant’s principal residence; (f) a significant diminution in the
nature and scope of the Participant’s authority, duties or responsibilities not
consented to by the Participant in writing; or (g) any other act or omission
which would constitute constructive dismissal or constructive termination of the
Participant’s employment pursuant to the laws of the jurisdiction applicable to
the Participant’s employment.

E. If there is any proposed winding up, dissolution or liquidation of the
Corporation, each Restricted Share Unit will terminate immediately prior to the
consummation of such proposed action or at such other time and subject to such
other conditions as shall be determined by the Committee.

F. Except as expressly provided herein, no issuance by the Corporation of shares
of any class, or securities convertible into shares of any class, shall affect,
and no adjustment by reason thereof shall be made with respect to, the
Restricted Share Units. No adjustments to the Restricted Share Units shall be
made for dividends paid in cash or in property other than securities of the
Corporation.

G. No fractional shares shall be delivered pursuant to an exchange or exercise
under the Plan. A Participant will receive cash in lieu of fractional shares.

9. REGULATION

A. Each Restricted Share Unit shall be subject to the requirement that, if at
any time the Committee or counsel for the Corporation shall determine, in its
reasonable discretion, that the listing, registration or qualification of the
Restricted Share Unit or shares thereunder upon any stock exchange, inter-dealer
quotation system or under any applicable law, or the consent or approval of any
governmental body, is necessary or desirable, as a condition of, or in
connection with, the granting of such Restricted Share Unit or the delivery or
acquisition of shares thereunder, no such Restricted Share Unit may be exchanged
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Committee
and counsel for the Corporation.

 

83



--------------------------------------------------------------------------------

B. Government regulations may impose reporting or other obligations on the
Corporation with respect to the Plan. For example, the Corporation may be
required to send tax information statements to employees and former employees
that exchange Awards and the Corporation may be required to file tax information
returns reporting the income received by Participants in connection with the
Plan.

10. TERM AND AMENDMENT OF THE PLAN

The Board may terminate or amend the Plan in any respect at any time, in
accordance with applicable legislation and subject to regulatory approval, if
required, except that the approval of shareholders is required if such approval
is required by applicable law or the rules or policies of any stock exchange or
inter-dealer quotation system on which the Common Shares are then listed. No
action of the Committee, Board or shareholders shall adversely affect the rights
of a Participant, without the consent of that Participant, under any Award
previously granted to the Participant.

11. WITHHOLDING OF ADDITIONAL INCOME TAXES

Upon the grant of an Award, the vesting or transfer of Restricted Share Units or
Common Shares acquired on the exchange or exercise of a Restricted Share Unit,
or the making of a distribution or other payment with respect to such Award or
Common Shares, the Corporation may withhold taxes required by law. The Committee
in its discretion may condition (a) the grant of an Award or exchange or
exercise of a Restricted Share Unit or (b) the vesting of an Award or Common
Shares acquired by exchanging or exercising a Restricted Share Unit, on the
Participant’s making satisfactory arrangement for withholding.

12. MISCELLANEOUS

A. Participation in the Plan is voluntary and is not a condition of employment.
No employee of the Corporation shall have any claim or right to be granted
Awards pursuant to the Plan.

B. None of the Corporation, any Subsidiary or the Trustees (which for the
purposes of this section includes their respective directors, officers and
employees) shall have any liability for: (i) the income or other tax
consequences to participants arising from participation in the Plan; (ii) any
change in the value of the Common Shares; or (iii) any delays or errors in the
administration of the Plan, except where such person has acted with willful
misconduct. Participants should consult their own tax and business advisors as
none of the Corporation, any Subsidiary or the Trustees is providing any such
advice to any Participant.

13. GOVERNING LAW

The validity and construction of the Plan and Award agreements shall be governed
by the laws of the Province of Ontario, Canada.

 

84